420 F.2d 379
Yvonne Marie BOYD et al., Plaintiff-Appellees,v.UNITED STATES of America, Intervenors-Appellee, v. ThePOINTE COUPEE PARISH SCHOOL BOARD et al.,Defendants-Appellants.
No. 28570.
United States Court of Appeals Fifth Circuit.
Jan. 6, 1970.

John F. Ward, Jr., Special Counsel, Jack P. F. Gremillion, Atty. Gen., of Louisiana, Baton Rouge, La., Samuel C. Cashio, Dist. Atty., Maringouin, La., for appellants.
Gibson Tucker, Jr., New Orleans, La., Jerris Leonard, Asst. Atty. Gen., Civil Rights Division, Washington, D.C., Murphy W. Bell, Baton Rouge, La., Alfred E. Mitchell, Plaquemine, La., A. P. Tureaud, New Orleans, La., for appellee.
Before THORNBERRY, CARSWELL and CLARK, Circuit Judges.
PER CURIAM:


1
On July 25, 1969 the District Court entered an order instituting a desegregation plan for this school system.  The defendant school board has filed a motion for supplemental relief and stay pending a hearing, or in the alternative, a stay pending appeal.  These motions were denied by the District Court.  The United States has moved for summary affirmance of the District Court's order.


2
Under recent decisions of the Supreme Court of the United States and of this Court1 the order of the District Court be and it is hereby


3
Affirmed.



1
 Under the stringent requirements of Alexander v. Holmes County Board of Education, 1969, 396 U.S. 19, 90 S. Ct. 29, 24 L. Ed. 2d 19, which this Court has carried out in United States v. Hinds County School Board, 5 Cir., 1969, 417 F.2d 852, this Court has judicially determined that the ordinary procedures for appellate review in school segregation cases have to be suitably adapted to assure that each system, whose case is before us, 'begin immediately to operate as unitary school systems'.  Upon consideration of the record, the Court has proceeded to dispose of this case as an extraordinary matter.  Rule 2, F.R.A.P